*217The Supreme Court affirmed the judgment of the Common Pleas on February 16th, 1885, in the folloming opinion:
Per Curiam.
There was no error in refusing to take off the judgment of non-suit. The case is barren of any evidence showing such negligence on the part of Mr. Curtis as to impose a legal liability on him. He did not assume to do the act, for the non-performance of which the attempt now is to make him responsible. In what he did do, he appears to have acted as a friend, instead of one on whom the legal liability of an attorney was imposed. Neither at the time of the loan? nor at any other time, did she pay him anything for his services ; nor was a word said indicating he was ever to be paid therefor.
Judgment affirmed.